                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL RAY LOYD,                                    Case No. 18-cv-07228-HSG
                                   8                    Petitioner,                          ORDER GRANTING REQUEST FOR
                                                                                             STAY
                                   9              v.
                                                                                             Re: Dkt. No. 20
                                  10     SPEARMEN,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner filed the above-titled pro se petition for a writ of habeas corpus pursuant to 28

                                  14   U.S.C. § 2254, challenging the validity of a judgment obtained against him in state court. On

                                  15   January 31, 2019, the Court found that the petition stated six cognizable claims and ordered

                                  16   respondent to show cause as to why the petition should not be granted. Dkt. No. 10. On January

                                  17   15, 2020, the Court granted respondent’s motion to dismiss for failure to exhaust state court

                                  18   remedies, finding that petitioner’s ineffective assistance of counsel claims and cumulative error

                                  19   claim were unexhausted. Dkt. No. 18. The Court required petitioner to elect whether he wished

                                  20   to: (1) dismiss the unexhausted claims and go forward in this action with only the remaining

                                  21   claims, or (2) dismiss this action and return to state court to exhaust all of his claims before

                                  22   returning to federal court to present all of his claims in a new petition, or (3) move for a stay of

                                  23   these proceedings while he exhausted his state court remedies for the unexhausted claims. Id.

                                  24   Petitioner has filed a motion with the Court, pursuant to Rhines v. Weber, 544 U.S. 269 (2005),

                                  25   requesting that the Court stay these proceedings and hold his petition in abeyance so that he may

                                  26   exhaust his state court remedies for his ineffective assistance of counsel claims and cumulative

                                  27   error claim.

                                  28          Upon due consideration, the Court GRANTS petitioner’s motion to stay and hold these
                                   1   proceedings in abeyance. Liberally construing the motion, it appears that petitioner has shown

                                   2   good cause for his failure to exhaust the claims before filing this action, the claims do not appear

                                   3   patently meritless, and there does not appear to be any intentionally dilatory litigation tactic by

                                   4   petitioner. See Rhines, 544 U.S. at 277-78. Petitioner is cautioned that he must exhaust his claims

                                   5   in the California Supreme Court. See McNeeley v. Arave, 842 F.2d 230, 231 (9th Cir. 1988)

                                   6   (petitioner must present to highest state court all claims he wishes to raise in a federal habeas

                                   7   petition). Petitioner must also promptly return to federal court after his state court proceedings

                                   8   have concluded. See Rhines, 544 U.S. at 277-78 (a Rhines stay must be limited in time to avoid

                                   9   indefinite delay); Kelly v. Small, 315 F.3d 1063, 1071 (9th Cir. 2003), overruled on other grounds

                                  10   by Robbins v. Carey, 481 F.3d 1143 (9th Cir. 2007) (reasonable time limits would be 30 days to

                                  11   get to state court, as long as reasonably necessary in state court, and 30 days to get back to federal

                                  12   court after the final rejection of the claims by the state court). Within thirty (30) days from the
Northern District of California
 United States District Court




                                  13   date the California Supreme Court completes its review of petitioner’s claims, petitioner must so

                                  14   inform the Court if he wishes to seek further relief in this Court.

                                  15                                              CONCLUSION

                                  16           1.      Petitioner’s motion for a stay is GRANTED. This action is hereby STAYED while

                                  17   petitioner exhausts his unexhausted claims in the state courts.

                                  18           2.      If petitioner is not granted relief in state court, he may return to this Court and ask

                                  19   that the stay be lifted. To do so, petitioner must notify the Court within thirty (30) days from the

                                  20   date the California Supreme Court completes its review of petitioner’s claims. The notice must

                                  21   clearly identify in the caption that it is to be filed in Case No. C 18-7228 HSG (PR). Upon

                                  22   petitioner’s filing of the notification that his claims have been exhausted, the stay will be lifted,

                                  23   the case will be reopened, and the Court will schedule further proceedings.

                                  24           3.      If petitioner does not take any further action, this case will remain stayed and he

                                  25   will not receive any ruling from the Court on his petition.

                                  26           4.      The Clerk shall ADMINISTRATIVELY CLOSE the file pending the stay of this

                                  27   action. This has no legal effect; it is purely a statistical procedure.

                                  28   //
                                                                                           2
                                   1         This order terminates Docket No. 20.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 3/6/2020

                                   4                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
